Exhibit 10.1

HARTE-HANKS, INC.

RESTORATION PENSION PLAN

As Amended and Restated Effective January 1, 2008

 

1. Introduction

The HARTE-HANKS, INC. RESTORATION PENSION PLAN (hereinafter referred to as the
“Restoration Plan”) was established by Harte-Hanks, Inc. (hereinafter referred
to as “Harte-Hanks”), effective as of January 1, 1994, in order to provide for
the payment of retirement and retirement-related benefits to a certain select
group of highly compensated employees who are participants (except as otherwise
provided under Section 4 hereof) in the HARTE-HANKS, INC. PENSION PLAN
(hereinafter referred to as the “Basic Plan”) as in effect from time to time on
and after the effective date hereof and whose benefits under the Basic Plan are
restricted because of the application of the limitations of Section 401(a)(17)
and/or Section 415 of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”), and because of the freezing of benefit accruals
effective as of December 31, 1998. The Restoration Plan was subsequently amended
and restated effective January 1, 2000, in order to incorporate prior amendments
to the Restoration Plan, to change the Vesting Date, and to allow the board of
directors of Harte-Hanks (the “Board”) to designate an employee to participate
in the Restoration Plan whether or not participating in the Basic Plan.

Effective as of January 1, 2008, the Restoration Plan is being amended and
restated in its entirety, as hereinafter set forth in this instrument, in order
to (i) bring the Plan into compliance with the requirements of Code Section 409A
for amounts earned after December 31, 2004 without making any material
modification to the Plan for such amounts; (ii) establish a limit on the amount
of bonus includable under the Restoration Plan; (iii) clarify vesting; (iv) add
alternative payment options; and (v) add a funding mechanism upon a change of
control. Harte-Hanks intends and desires by the adoption of this Restoration
Plan to recognize the value to Harte-Hanks of the past and present services of
its employees covered by the Restoration Plan and to encourage and assure their
continued service to Harte-Hanks by making more adequate provisions for their
future retirement security.

 

2. Definitions

 

  (a) “Covered Compensation” shall mean Compensation as defined in the Basic
Plan without regard to the limitation imposed by Code Section 401(a)(17), except
that

 

  (i) the amount of bonus that otherwise would have been included in the
Participant’s Compensation for a given calendar year ending prior to January 1,
2001 shall not exceed an amount equal to the 100% potential bonus level
established for that Participant for the year for which such bonus was paid, and

 

  (ii) the amount of bonus that otherwise would have been included in the
Participant’s Compensation for a given calendar year ending after December 31,
2000 shall not exceed an amount equal to the 50% potential bonus level
established for that Participant for the year for which such bonus was paid;



--------------------------------------------------------------------------------

provided that any salary or bonuses (including the amount of bonus a Participant
would have received in cash had the Participant not elected to receive such
bonus in the form of restricted stock) deferred by the Participant under an
unfunded, nonqualified deferred compensation plan of the Employer pursuant to
the Participant’s election shall be included in the Participant’s Covered
Compensation for purposes of the Restoration Plan in the calendar year during
which such salary or bonuses would have been paid to the Participant in the
absence of such election to defer.

 

  (b) “Employer” shall include Harte-Hanks, Inc. and any of its subsidiaries.

 

  (c) “Participant” means an individual who has become a participant in this
Restoration Plan in accordance with the provisions of Section 4 hereof and whose
interest hereunder has not been fully paid.

 

  (d) “Vesting Date” is defined in Section 5 hereof.

All other terms used in this Restoration Plan shall have the same meaning
assigned to them under the provisions of the Basic Plan unless otherwise
qualified by the context.

For the purposes of this Restoration Plan, a Participant’s employment with the
Employer shall not be considered to have terminated so long as such Participant
is in the employment of the Employer or a Controlled Group Member.

 

3. Administration

This Restoration Plan shall be administered by a committee appointed by the
Board from time to time (hereinafter referred to as the “Committee”). The
Committee shall administer the Restoration Plan in a manner consistent with the
administration of the Basic Plan, as from time to time amended and in effect,
except that this Restoration Plan shall be administered as an unfunded plan that
is not intended to meet the qualification requirements of Code Section 401(a).
The Committee shall have full power and authority to interpret, construe, and
administer this Restoration Plan and the Committee’s interpretations and
construction thereof, and actions thereunder, including the amount or recipient
of the payment to be made, shall be binding and conclusive on all persons for
all purposes, subject to any rights of the Participant to make a claim for
benefits under Title I of the Employee Retirement Income Security Act of 1974,
as amended.

 

4. Participation

Participation in this Restoration Plan shall be limited to those employees of
the Employer who are designated as Participants hereunder by the Board, whether
or not such persons are eligible for benefits under the Basic Plan. If an
employee designated by the Board to participate in this Restoration Plan is not
a participant in the Basic Plan, then, for purposes of this Restoration Plan,

 

- 2 -



--------------------------------------------------------------------------------

such person shall be considered as though he were a participant eligible for a
benefit under the Basic Plan and the Credited Service of such person shall be
deemed to commence on the later of such person’s date of hire or the date on
which such person’s Employer was acquired by Harte-Hanks. No person shall have
an automatic right to be selected as a Participant or to continue as an active
Participant once selected.

 

5. Eligibility for Benefits

A Participant shall be eligible for a benefit under the Restoration Plan if, as
of his or her date of termination of employment with the Employer, he or she has
reached his or her “Vesting Date.” The term “Vesting Date” as used herein shall
mean either:

 

  (a) Immediately, if the Participant is or becomes an officer of Harte-Hanks
with the title of a Senior Vice President or a higher position; or

 

  (b) the earlier to occur of (i) the date on which he or she attains age 55
years or (ii) the date on which he or she completes 20 years of Credited
Service, if the Participant is an officer of Harte-Hanks with a title below a
Senior Vice President.

If the employment of a Participant is terminated for any reason prior to his or
her Vesting Date, no benefit shall be payable under the Restoration Plan.

 

6. Amount of Benefit Provided Under Restoration Plan

The monthly benefit payable under this Restoration Plan to or on behalf of a
Participant whose employment with the Employer is terminated for any reason on
or after his or her Vesting Date shall be an amount equal to the lesser of:

 

  (a) an amount equal to:

 

  (i) the monthly benefit, if any, that would have been payable to such
Participant, or on his or her behalf to the Participant’s Beneficiary or
Beneficiaries, as of his or her date of termination of employment with the
Employer under the Basic Plan as then in effect, if (aa) the provisions of the
Basic Plan had been administered without regard to the limitations imposed by
Code Section 415 and without the limitation imposed by Code Section 401(a)(17)
on the amount of his or her Compensation under the Basic Plan, (bb) the
Participant’s Compensation for a given calendar year were equal to his or her
Covered Compensation for such calendar year, and (cc) benefit accruals under the
Basic Plan (including determinations of the Participant’s Credited Service,
Final Average Monthly Compensation, and Accrued Deferred Monthly Retirement
Income Commencing at Normal Retirement Date) had not been frozen as of
December 31, 1998;

minus

 

- 3 -



--------------------------------------------------------------------------------

  (ii) the monthly benefit that is actually payable to such Participant, or on
his or her behalf to the Participant’s Beneficiary or Beneficiaries, as of his
or her date of termination of employment with the Employer, under the Basic Plan
as then in effect;

OR

 

  (b) an amount equal to:

 

  (i) 50% of the Participant’s average monthly Covered Compensation, for the
five successive calendar years out of the 10 completed calendar years
immediately preceding the first day of the month coincident with or next
following his or her date of termination of employment that give the highest
average monthly rate;

minus

 

  (ii) the monthly benefit that is actually payable to such Participant, or on
his or her behalf to the Participant’s Beneficiary or Beneficiaries, as of his
or her date of termination of employment with the Employer, under the Basic Plan
as then in effect.

Provided, however, in the event that the Participant’s Basic Plan benefits are
increased after the date of commencement of the Participant’s benefits under the
Basic Plan due to any cost-of-living adjustment announced by the Internal
Revenue Service pursuant to the provisions of Code Section 415(d) or for any
other reason, and any such increase would cause a reduction in the amount
determined under the above provisions of this section, the amount of the
benefits payable to or on behalf of the Participant under this Restoration Plan
on and after the date of such increase shall be correspondingly reduced.

The benefit payable to or on behalf of the Participant under this Restoration
Plan shall be the amount determined under the above provisions of this section
in which, for all years of the Participant’s employment, “Covered Compensation”
shall include the amount of bonus the Participant would have received in cash
had that Participant not elected to receive such bonus in the form of restricted
stock; however, for purposes of distribution of amounts earned and vested before
January 1, 2005, the amount of the benefits payable to or on behalf of the
Participant shall be the amount determined using a definition of “Covered
Compensation” that shall not include any amount of bonus deferred as restricted
stock.

 

7. Timing and Form of Payments of Restoration Plan Benefit

 

  (a) Amounts Not Subject to Code Section 409A

For amounts earned and vested before January 1, 2005, such amounts shall be
“grandfathered” and not subject to Code Section 409A, and shall be governed by
the terms of this Restoration Plan in effect prior to January 1, 2008. The
benefit payable

 

- 4 -



--------------------------------------------------------------------------------

to a Participant, or on his or her behalf to the Participant’s Beneficiary,
under this Restoration Plan shall be payable coincident with and in the same
manner as the payment of the benefits to such Participant or Beneficiary under
the Basic Plan; provided, however, that if a Participant in this Restoration
Plan is not a participant in the Basic Plan, then the benefit payable to such
Participant under this Restoration Plan shall be paid or commence as of the
earliest date that a benefit would have been payable to the Participant under
the Basic Plan (if he were participating in the Basic Plan) and shall be paid in
the normal form of payment provided under the Basic Plan unless such Participant
elects, in writing prior to the commencement of payment, to receive his benefit
under this Restoration Plan in an optional form provided under the Basic Plan,
in which case the benefit under this Restoration Plan shall be paid in such
optional form and shall be subject to the same adjustment factors as are used
under the Basic Plan to convert the normal form to such optional form. In the
event that a Participant’s benefits under the Basic Plan commence prior to his
or her date of termination of employment with the Employer, the Participant’s
benefit under this Restoration Plan, for the period the Participant remains
employed with the Employer, shall be determined as though his or her employment
had terminated on the date of commencement of his or her benefits under the
Basic Plan, and upon the Participant’s actual termination of employment with the
Employer, his or her benefit under this Restoration Plan shall be redetermined
according to the Basic Plan.

 

  (b) Amounts Subject to Code Section 409A

For amounts earned and vested on and after January 1, 2005, the benefit payable
to a Participant, or on his or her behalf to the Participant’s Beneficiary,
under this Restoration Plan shall be governed by the following provisions:

 

  (i) Payment Timing

Payments shall be payable upon the later of (A) the Participant’s attainment of
age 55, and (B) his or her separation from service (as defined in Code
Section 409A). Except as provided in Section 7(e), payment shall begin on the
last day of the month coincident with or next following the applicable payment
event.

 

- 5 -



--------------------------------------------------------------------------------

  (ii) Payment Form

Normal Form: Monthly payments shall be payable for the Participant’s life only.
This is the default payment form if the Participant is unmarried.

Alternatively, a Participant may elect to receive a benefit of equivalent
actuarial value payable in accordance with one of the options described below,
provided the Participant makes such election in writing filed with the Committee
within thirty (30) days after the date the Participant first becomes eligible to
participate in this Restoration Plan:

Option 1: A retirement income of modified monthly amount that is payable in
equal monthly amounts to the Participant for his lifetime with the added
provision that payments will be made for the remainder of a 10-year period
certain in the event of the death of the Participant prior to the expiration of
such specified period certain.

Option 2: A retirement income of modified monthly amount that is payable in
equal monthly amounts to the Participant during the joint lifetime of the
Participant and his or her spouse, and, following the death of either of them,
2/3 of such modified monthly amount will be payable to the survivor for the
lifetime of the survivor. The Participant must be married at the time this
Option 2 is elected and at the time benefits commence.

Option 3: A retirement income of modified monthly amount that is payable in
equal monthly amounts to the Participant for his lifetime, and, in the event
that the Participant predeceases his or her spouse, 50% of such modified monthly
amount will be payable after the death of the Participant to the Participant’s
spouse for the lifetime of such spouse. The Participant must be married at the
time this Option 3 is elected and at the time benefits commence. This is the
default payment form if the Participant is married.

Option 4: A retirement income of modified monthly amount that is payable to the
Participant in equal monthly amounts during his lifetime, and in the event that
the Participant predeceases his or her spouse, 100% of such modified monthly
amount will be payable after the death of the Participant to the Participant’s
spouse for the lifetime of the spouse. The Participant must be married at the
time this Option 4 is elected and at the time benefits commence.

Option 5: A retirement income of modified monthly amount that is payable in
equal monthly amounts to the Participant and, following the Participant’s death,
75% of such modified monthly amount will be payable to the Participant’s spouse,
if then surviving, for his or her lifetime. The Participant must be married at
the time this Option 5 is elected and at the time benefits commence.

 

- 6 -



--------------------------------------------------------------------------------

In determining actuarially equivalent values for the purposes of converting the
Normal Form to any Option under this Restoration Plan, the Committee shall use
the assumptions of mortality and interest rates that are used under the Basic
Plan.

 

  (iii) Changes to Payment Elections

 

  (A) A Participant may change his payment form election under Section 7(b)(ii)
at any time, provided the Participant makes such election in writing to the
Committee before the first scheduled payment date. In the event that a spouse
dies before payments commence and no new spouse is named, distribution shall be
made in the Normal Form (if the Participant is unmarried) or under Option 3 (if
the Participant is married).

 

  (B) Notwithstanding any provision herein to the contrary, a Participant’s
ex-spouse may elect a separate time and form of payment in order to comply with
a domestic relations order.

 

  (c) Beneficiaries

The Beneficiary or Beneficiaries of a Participant under the Basic Plan shall be
the Beneficiary or Beneficiaries of such Participant under this Restoration
Plan; provided, however, any Participant in the Restoration Plan who is not a
participant in the Basic Plan shall be entitled to complete a beneficiary
designation form provided by the Committee to designate a Beneficiary under this
Restoration Plan.

 

  (d) Funding

All benefits payable under this Restoration Plan shall be paid from the general
assets of Harte-Hanks. Harte-Hanks shall not be required to set aside any funds
to discharge its obligations hereunder, but Harte-Hanks may set aside such funds
if it chooses to do so. Any and all funds so set aside shall remain subject to
the claims of the general creditors of Harte-Hanks, present and future. No
Participant, Beneficiary or Beneficiaries, or any other person shall have, under
any circumstances, any interest whatever in any particular property or assets of
Harte-Hanks by virtue of this Restoration Plan, and the rights of the
Participant, the Beneficiary or Beneficiaries, or any other person who may claim
a right to receive benefits under this Restoration Plan shall be no greater than
the rights of an unsecured general creditor of Harte-Hanks.

 

- 7 -



--------------------------------------------------------------------------------

  (e) Six Month Delay in Payment

Notwithstanding any provision herein to the contrary, if the Participant is a
“specified employee” (as defined and applied in Code Section 409A) as of the
date of his or her separation from service (as defined in Code Section 409A), no
payments under Section 7(b) of this Restoration Plan due upon the Participant’s
separation from service may be made until the earlier of: (i) the first day
following the sixth month anniversary of the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum as soon as administratively practicable following the sixth month
anniversary of the Participant’s separation from service. For purposes of Code
Section 409A, each “payment” (as defined by Code Section 409A) made under this
Restoration Plan shall be considered a “separate payment.”

 

8. Amendment and Termination

The Board may at any time, retroactively or prospectively, amend or terminate
this Restoration Plan subject to the following restrictions. No amendment may be
made which would deprive a Participant, without his or her consent, of a right
to receive benefits hereunder which have already vested and matured in such
Participant. If this Restoration Plan should be terminated, Harte-Hanks shall be
liable for any vested benefits accrued under this Restoration Plan as of the
date of such action. For each Participant who is an active Employee and who had
reached his or her Vesting Date as of such date of termination, the amount of
the Participant’s vested accrued benefit shall be the benefit under Section 6
hereof, determined as of the date of termination of this Restoration Plan
(determined on the basis of such Participant’s presumed termination of
employment on such date of termination of this Restoration Plan, but the offset
for the Basic Plan in Section 6(a)(ii) or 6(b)(ii) hereof shall be determined as
of the actual date of his or her termination of employment). Payment of such
accrued benefit shall be deferred until the date or dates set forth in
Section 7(a) and 7(b), as applicable. If the Participant had not reached his or
her Vesting Date as of such date of termination of this Restoration Plan, no
benefit shall be payable under this Restoration Plan. For each Participant who
is a former Employee, the vested accrued benefit shall be the actuarially
determined benefit as of such date of termination that such Participant or his
or her Beneficiary is receiving under this Restoration Plan.

Notwithstanding any provision herein to the contrary, no payment of any accrued
benefit earned and vested on or after January 1, 2005 shall be made that would
violate the rules of Code Section 409A.

 

9. Benefits Nonforfeitable Upon Change of Control

In the event of a “Change of Control” (as defined below), each Participant who
is in the employment of the Employer shall be deemed to have reached his or her
Vesting Date as of such date of Change of Control.

A Change of Control of Harte-Hanks shall have occurred if any of the following
events shall occur:

 

  (a) Harte-Hanks is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 60% of the combined voting power of the then
outstanding securities of the remaining corporation or legal person or its
ultimate parent immediately after such transaction is received in respect of or
in exchange for voting securities of Harte-Hanks pursuant to such transaction;

 

- 8 -



--------------------------------------------------------------------------------

  (b) Harte-Hanks sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale less than 60% of
the combined voting power of the then outstanding securities of such corporation
or legal person or its ultimate parent immediately after such transaction is
received in respect of or in exchange for voting securities of Harte-Hanks
pursuant to such sale;

 

  (c) Any person (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities which when added to any securities already owned by such person would
represent in the aggregate 30% or more of the combined voting power of the then
outstanding securities of Harte-Hanks; or

 

  (d) Such other events that cause a change of control of Harte-Hanks as
determined by the Board in its sole discretion.

Upon a Change of Control, Harte-Hanks shall, as soon as possible, but in no
event longer than 30 days following the Change of Control (as defined above),
make an irrevocable contribution to a “rabbi” trust in a amount that is
sufficient to pay each Participant or Beneficiary the benefits to which
Participants or their Beneficiaries would be entitled pursuant to the terms of
this Restoration Plan as of the date on which the Change of Control occurred.

Notwithstanding the foregoing, no funding of a trust will occur if such funding
is pursuant to a change in the financial health of the employer and such funding
would be construed as a violation of Code Section 409A with respect to funded
amounts.

 

10. Restrictions on Assignment

The benefits provided hereunder are intended for the personal security of
persons entitled to payment under this Restoration Plan and are not subject in
any manner to the debts or other obligations of the persons to whom they are
payable. The interest of a Participant or his or her Beneficiary or
Beneficiaries may not be sold, transferred, assigned, or encumbered in any
manner, either voluntarily or involuntarily, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void; neither shall the benefits hereunder be liable for or subject to
the debts, contracts, liabilities, engagements, or torts of any person to whom
such benefits or funds are payable, nor shall they be subject to garnishment,
attachment, or other legal or equitable process nor shall they be an asset in
bankruptcy, except that no amount shall be payable hereunder until and unless
any and all amounts representing debts or other obligations owed to the Employer
by the Participant with respect to whom such amount would otherwise be payable
shall have been fully paid and satisfied.

 

- 9 -



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, the benefits provided
under this Restoration Plan may be assigned or transferred to comply with a
domestic relations order.

 

11. Continued Employment

Nothing contained in this Restoration Plan shall be construed as conferring upon
any employee the right to continue in the employment of the Employer in any
capacity.

 

12. Liability of Committee

Unless resulting from his or her own fraud or willful misconduct, no member of
the Committee shall be liable for any loss arising out of any action taken or
failure to act by the Committee or a member thereof in connection with this
Restoration Plan. The Committee and any individual member of the Committee and
any agent thereof shall be fully protected in relying upon the advice of the
following professional consultants or advisors employed by Harte-Hanks or the
Committee: any attorney insofar as legal matters are concerned, any accountant
insofar as accounting matters are concerned, and any actuary insofar as
actuarial matters are concerned.

 

13. Indemnification

Harte-Hanks hereby indemnifies and agrees to hold harmless the members of the
Committee and all directors, officers and employees of the Employer against any
loss, claim, cost, expense (including attorneys’ fees), judgment or liability
arising out of any action taken or failure to act by the Committee or such
individual in connection with their administration of this Restoration Plan on
behalf of Harte-Hanks; provided, however, that this indemnity shall not apply to
an individual if such loss, claim, cost, expense, judgment or liability is due
to such individual’s fraud or willful misconduct.

 

14. Change in Participation Status

Notwithstanding any provision herein to the contrary, in the event that
Harte-Hanks, in its sole discretion, determines, for any reason, that a
Participant is at any time prior to his or her termination of employment with
the Employer no longer a designated Participant in this Restoration Plan, such
Participant shall cease to be an active Participant in this Restoration Plan as
of the date such determination is made and such Participant shall not accrue any
additional benefits under this Restoration Plan. If the Participant had reached
his or her Vesting Date as of the date he or she ceased active participation in
this Restoration Plan, payment of his or her accrued benefits shall be deferred
until the date or dates set forth in Section 7(a) and 7(b), as applicable. The
amount of the Participant’s benefit under Section 6 hereof shall be determined
as of the date the Participant ceased active participation in this Restoration
Plan (determined on the basis of such Participant’s presumed termination of
employment on the date he or she ceased active participation but the offset for
the Basic Plan in Section 6(a)(ii) or 6(b)(ii) hereof shall be determined as of
the actual date of his or her termination of employment). If the Participant had
not reached his or her Vesting Date as of the date he or she ceased active
participation in this Restoration Plan, no benefit shall be payable under this
Restoration Plan.

 

- 10 -



--------------------------------------------------------------------------------

15. Termination of Employment for Dishonesty

If a Participant’s employment with the Employer is terminated because of
dishonest conduct injurious to the Employer, or if it is determined during the
lifetime of the Participant and within one year after his or her employment with
the Employer is terminated that a Participant engaged in dishonest conduct
injurious to the Employer, the Committee may terminate such Participant’s
interest and benefits under this Restoration Plan.

The dishonest conduct injurious to the Employer committed by a Participant shall
be determined and decided by the Committee only after a full investigation of
such alleged dishonest conduct and an opportunity has been given the Participant
or the Participant’s representative to appear before the Committee to present
his or her case. The decision made by the Committee in such cases shall be final
and binding on all Participants and other persons affected by such decision.

 

16. Claims Procedure

 

  (a) Any person claiming a benefit, requesting an interpretation or ruling
under this Restoration Plan, or requesting information under this Restoration
Plan shall present the request in writing to the Committee, which shall respond
in writing as soon as practicable.

 

  (b) If the claim or request is denied, the written notice of denial shall
state:

 

  (i) The reasons for denial, with specific reference to the provisions on which
the denial is based.

 

  (ii) A description of any additional material or information required and an
explanation of why it is necessary.

 

  (iii) An explanation of the claim review procedure.

 

  (c) Any person whose claim or request is denied or who has not received a
response within thirty (30) days may request review by notice given in writing
to the Committee who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.

 

  (d) The decision on review shall normally be made within sixty (60) days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be so notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Restoration Plan provisions. All decisions by the Committee on review
shall be final and bind all parties concerned.

 

- 11 -



--------------------------------------------------------------------------------

17. Law Governing

This Restoration Plan shall be construed in accordance with and governed by the
laws of the State of Texas, except to the extent preempted by applicable federal
law.

 

18. Severability

In the event any provision of this Restoration Plan shall be held invalid for
any reason, any illegality or invalidity shall not affect the remaining parts of
the Restoration Plan, but the Restoration Plan shall be construed and enforced
as if the illegal or invalid provision had never been inserted.

IN WITNESS WHEREOF, Harte-Hanks, Inc. has caused this instrument to be executed
by its duly authorized officer on the 27th day of June, 2008 effective as of
January 1, 2008.

 

HARTE-HANKS, INC. By:  

/s/ Bryan J. Pechersky

Title:   Senior Vice President, General Counsel & Secretary

 

- 12 -